Exhibit 99.1 MOR-1 UNITED STATES BANKRUPTCY COURT CASE NAME: In re Valence Technology, Inc. PETITION DATE: 7/12/2012 CASE NUMBER: 12-11580 DISTRICT OF TEXAS: Western District PROPOSED PLAN DATE: DIVISION: MONTHLY OPERATING REPORT SUMMARYFOR MONTH MONTH 07/13/2012 -07/31/2012 08/01/2012 - 8/31/2012 09/01/2012 - 09/30/2012 10/1/2012 - 10/31/2012 11/01/2012 - 11/30/2012 12/01/2012 - 12/31/2012 1/01/2013 - 1/31/2013 2/01/2013 - 2/28/2013 REVENUES (MOR-6) INCOME BEFORE INT; DEPREC./TAX (MOR-6) NET INCOME (LOSS) (MOR-6) PAYMENTS TO INSIDERS (MOR-9) PAYMENTS TO PROFESSIONALS (MOR-9) TOTAL DISBURSEMENTS (MOR-7) $ ***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee*** CIRCLE ONE REQUIRED INSURANCE MAINTAINED Are all accounts receivable being collected within terms? Yes (No) AS OF SIGNATURE DATE EXP. DATE Are all post-petition liabilities, including taxes, being paid within terms? (Yes) No Have any pre-petition liabilities been paid? Yes (No) CASUALTY YES (X ) NO ( ) September 30, 2013 If so, describe LIABILITY YES (X ) NO ( ) September 30, 2013 Are all funds received being deposited into DIP bank accounts? (Yes) No VEHICLE YES (X ) NO ( ) September 30, 2013 Were any assets disposed of outside the normal course of business? Yes (No) WORKER'S YES (X ) NO ( ) September 30, 2013 If so, describe OTHER YES (X ) NO ( ) September 30, 2013 Are all U.S. Trustee Quarterly Fee Payments current? (Yes) No What is the status of your Plan of Reorganization? In process; formulating the plan of reorganization. ATTORNEY NAME: Sabrina Streusand I certify under penalty of perjury that the following complete FIRM NAME: Streusand, Landon & Ozburn LLP Monthly Operating Report (MOR), consisting of MOR-1 through ADDRESS: 811 Barton Springs Road MOR-9 plus attachments, is true and correct. Suite 811 CITY, STATE, ZIP: Austin, TX 78704 SIGNED X _/S/ Donald E. Gottschalk TITLE: Acting Chief Financial Officer TELEPHONE/FAX: 512-236-9900 (ORIGINAL SIGNATURE) Donald E. Gottschalk March 20, 2013 MOR-1 (PRINT NAME OF SIGNATORY) DATE CASE NAME: In re Valence Technology, Inc. CASE NUMBER: 12-11580 COMPARATIVE BALANCE SHEETS ASSETS FILING DATE* MONTH MONTH MONTH MONTH MONTH MONTH MONTH MONTH 7/12/2012 07/13/2012 -07/31/2012 08/01/2012 - 8/31/2012 09/01/2012 - 09/30/2012 10/1/2012 - 10/31/2012 11/01/2012 - 11/30/2012 12/01/2012 - 12/31/2012 1/01/2013 - 1/31/2013 2/01/2013 - 2/28/2013 CURRENT ASSETS Cash Accounts Receivable, Net Inventory:Lower of Cost or Market Prepaid Expenses Investments Cure Payments** Other*** TOTAL CURRENT ASSETS PROPERTY, PLANT & EQUIP. @ COST Less Accumulated Depreciation ) NET BOOK VALUE OF PP & E OTHER ASSETS 1.Tax Deposits 2.Investments in Subsidiaries 3.Electric/Utility Deposit 4. Security deposits & Other Personal Property Not Already Listed TOTAL ASSETS $ * Per Schedules and Statement of Affairs ** See Exhibit C: Court-approved weekly cure payments totaling $95,802.25 to Kuehne + Nagel Logistics, NV and $88,928.59Kuehne + Nagel, Inc. and Court-approved monthly cure payments totaling $500,000 to Tianjin Lishen Battery ***Payment in advance of delivery to Lishen for purchase of inventory Revised 07/01/98 MOR-2 CASE NAME: In re Valence Technology, Inc. CASE NUMBER: 12-11580 COMPARATIVE BALANCE SHEETS LIABILITIES & OWNER'S FILING DATE* MONTH MONTH MONTH MONTH MONTH MONTH MONTH MONTH EQUITY 7/12/2012 07/13/2012 -07/31/2012 08/01/2012 - 8/31/2012 09/01/2012 - 09/30/2012 10/1/2012 - 10/31/2012 11/01/2012 - 11/30/2012 12/01/2012 - 12/31/2012 1/01/2013 - 1/31/2013 2/01/2013 - 2/28/2013 LIABILITIES POST-PETITION LIABILITIES(MOR-4) PRE-PETITION LIABILITIES Notes Payable - Secured Priority Debt* Federal Income Tax FICA/Withholding Unsecured Debt Warranty Reserve** Dividends Payable** Other*** TOTAL PRE-PETITION LIABILITIES TOTAL LIABILITIES OWNER'S EQUITY (DEFICIT) PREFERRED STOCK COMMON STOCK ADDITIONAL PAID-IN CAPITAL RETAINED EARNINGS:Filing Date ) RETAINED EARNINGS:Post Filing Date**** ) RETAINED EARNINGS:Adjustment for intercompany receivables, payables & investment in foreign subsidiary elimination ) TOTAL OWNER'S EQUITY (NET WORTH) Total LIABILITIES & OWNERS EQUITY $ *Per Schedules and Statement of Affairs **Warranty Reserve and Dividends Payable included in "Other" in previous months ***Pre-petition general ledger accrued expenses **** Retained Earnings and Retained Earnings Adjustment for Intercompany for December were corrected in January MOR-3 Revised 07/01/98 CASE NAME: In re Valence Technology, Inc. CASE NUMBER: 12-11580 SCHEDULE OF POST-PETITION LIABILITIES MONTH MONTH MONTH MONTH MONTH MONTH MONTH MONTH 07/13/2012 -07/31/2012 08/01/2012 - 8/31/2012 09/01/2012 - 09/30/2012 10/1/2012 - 10/31/2012 11/01/2012 - 11/30/2012 12/01/2012 - 12/31/2012 1/01/2013 - 1/31/2013 2/01/2013 - 2/28/2013 TRADE ACCOUNTS PAYABLE TAX PAYABLE Federal Payroll Taxes State Payroll Taxes Ad Valorem Taxes Other Taxes TOTAL TAXES PAYABLE Debtor-in-Possession Financing N/A N/A ACCRUED INTEREST PAYABLE N/A N/A ACCRUED PROFESSIONAL FEES* OTHERACCRUED LIABILITIES 1. See attached Exhibit A 2. 3. TOTAL POST-PETITION LIABILITIES (MOR-3) $ * Amount restricted to court-approved professionals MOR-4 Revised 07/01/98 CASE NAME: In re Valence Technology, Inc. CASE NUMBER: 12-11580 AGING OF POST-PETITION LIABILITIES MONTH February 28, 2013 DAYS TOTAL TRADE ACCOUNTS FEDERAL TAXES STATE TAXES AD VALOREM, OTHER TAXES OTHER 0-30 31-60 61-90 91+ TOTAL $ AGING OF ACCOUNTS RECEIVABLE MONTH 07/13/2012 -07/31/2012 08/01/2012 - 8/31/2012 09/01/2012 - 09/30/2012 10/1/2012 - 10/31/2012 11/01/2012 - 11/30/2012 12/01/2012 - 12/31/2012 1/01/2013 - 1/31/2013 2/01/2013 - 2/28/2013 0-30 DAYS 31-60 DAYS 61-90 DAYS 91+ DAYS TOTAL $ MOR-5 Revised 07/01/98 CASE NAME: In re Valence Technology, Inc. CASE NUMBER: 12-11580 STATEMENT OF INCOME (LOSS) MONTH MONTH MONTH MONTH MONTH MONTH MONTH MONTH FILING TO 07/13/2012 -07/31/2012 08/01/2012 - 8/31/2012 09/01/2012 - 09/30/2012 10/1/2012 - 10/31/2012 11/01/2012 - 11/30/2012 12/01/2012 - 12/31/2012 1/01/2013 - 1/31/2013 2/01/2013 - 2/28/2013 DATE REVENUES(MOR-1) TOTAL COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Selling & Marketing General & Administrative Insiders Compensation Professional Fees Research & Development Other TOTAL OPERATING EXPENSES INCOME BEFORE INT, DEPR/TAX (MOR-1) INTEREST EXPENSE REVERSAL ) ) DEPRECIATION OTHER (INCOME) EXPENSE* ) ) ) OTHER ITEMS** ) TOTAL INT, DEPR & OTHER ITEMS NET INCOME BEFORE TAXES ) FEDERAL INCOME TAXES NET INCOME (LOSS) (MOR-1) $ $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) Accrual Accounting Required, Otherwise Footnote with Explanation. *Includes interest income, expense and DIP Loan Associated Fees ** Includes realized and unrealized gains and losses on foreign currency transactions MOR-6 Revised 07/01/98 CASE NAME: In re Valence Technology, Inc. CASE NUMBER: 12-11580 CASH RECEIPTS AND MONTH MONTH MONTH MONTH MONTH MONTH MONTH MONTH FILING TO DISBURSEMENTS 07/13/2012 -07/31/2012 08/01/2012 - 8/31/2012 09/01/2012 - 09/30/2012 10/1/2012 - 10/31/2012 11/01/2012 - 11/30/2012 12/01/2012 - 12/31/2012 1/01/2013 - 1/31/2013 2/01/2013 - 2/28/2013 DATE 1. CASH-BEGINNING OF MONTH $ RECEIPTS: 2.CASH SALES 3.COLLECTION OF ACCOUNTS RECEIVABLE 4.LOANS & ADVANCES *** 5.SALE OF ASSETS 6.OTHER (attach list) - See Attached Exhibit B TOTAL RECEIPTS** (Withdrawal) Contribution by Individual Debtor MFR-2* DISBURSEMENTS: 7.NET PAYROLL 8.PAYROLL TAXES PAID 9.SALES, USE & OTHER TAXES PAID 10.SECURED/RENTAL/LEASES 11.UTILITIES & TELEPHONE 12.INSURANCE 13.INVENTORY PURCHASES 14.VEHICLE EXPENSES 15.TRAVEL & ENTERTAINMENT 16.REPAIRS, MAINTENANCE & SUPPLIES 17.ADMINISTRATIVE & SELLING 18.OTHER (attach list) - See Attached Exhibit C TOTAL DISBURSEMENTS FROM OPERATIONS 19.PROFESSIONAL FEES 20.U.S. TRUSTEE FEES 21.OTHER REORGANIZATION EXPENSES (attach list) *Exhibit D TOTAL DISBURSEMENTS** 22.NET CASH FLOW ) 23.CASH - END OF MONTH (MOR-2) $ * Applies to Individual debtors only MOR-7 **Numbers for the current month should balance (match) Revised 07/01/98 RECEIPTS and CHECKS/OTHER DISBURSEMENTS lines on MOR-8 ***Total Advances from GemCap CASE NAME: In re Valence Technology, Inc. CASE NUMBER: 12-11580 CASH ACCOUNT RECONCILIATION MONTH OF February, 2013 BANK NAME ACCOUNT NUMBER #0351049270 #3300298835 # ACCOUNT TYPE OPERATING PAYROLL** TAX OTHER FUNDS*** TOTAL BANK BALANCE DEPOSITS IN TRANSIT OUTSTANDING CHECKS ADJUSTED BANK BALANCE $ BEGINNING CASH - PER BOOKS RECEIPTS* TRANSFERS BETWEEN ACCOUNTS **** ) WITHDRAWAL OR CONTRIBUTION BY INDIVIDUALDEBTOR MFR-2 CHECKS/OTHER DISBURSEMENTS* ENDING CASH - PER BOOKS $ MOR-8 *Numbers should balance (match) TOTAL RECEIPTS and Revised 07/01/98 TOTAL DISBURSEMENTS lines on MOR-7 **Employee Funded Health Savings Account ***Petty Cash, Credit Card Holding Accounts, Investment Account Silicon Valley Bank Securities, Fortis Bank VAT Refund Account, SVB Creditors Committee Deposit, and Foreign Bank Monthly Foreign Exchange **** Transfer to Creditors Committee Deposit account $50,000 CASE NAME: In re Valence Technology, Inc. CASE NUMBER: 12-11580 PAYMENTS TO INSIDERS AND PROFESSIONALS Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals. Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.)(Attach additional pages as necessary). MONTH MONTH MONTH MONTH MONTH MONTH MONTH MONTH INSIDERS:NAME/COMPTYPE 07/13/2012 -07/31/2012 08/01/2012 - 8/31/2012 09/01/2012 - 09/30/2012 10/1/2012 - 10/31/2012 11/01/2012 - 11/30/2012 12/01/2012 - 12/31/2012 1/01/2013 - 1/31/2013 2/01/2013 - 2/28/2013 1. Adleman, Randall - Wages 2. Gottschalk, Donald - Wages 3. Kanode, Robert - Wages 4. Lim, Khoon Cheng - Wages 5. Williams, RogerA. - Wages 6. Fisher, T. Joseph-Wages* 7. Adleman, Randall - Contracted Bonus 8. Adleman, Randall - Expense Reimbursement 9. Gottschalk, Donald - Expense Reimbursement 10. Kanode, Robert - Expense Reimbursement 11. Williams, RogerA.- Expense Reimbursement 12. T Joseph Fisher-Expense Reimbursement TOTAL INSIDERS(MOR-1) $ MONTH MONTH MONTH MONTH MONTH MONTH MONTH MONTH PROFESSIONALS 07/13/2012 -07/31/2012 08/01/2012 - 8/31/2012 09/01/2012 - 09/30/2012 10/1/2012 - 10/31/2012 11/01/2012 - 11/30/2012 12/01/2012 - 12/31/2012 1/01/2013 - 1/31/2013 2/01/2013 - 2/28/2013 1. Bridgepoint Consulting LLC 2. PMB Helin Donovan, LLP 3. Lung Tin Int'l Patent & Trademark 4.McFadden, Fincham 5. Streusand, Landon & Ozburn LLP 6. Virtual CFO 7. VMW Accountants 8. KIM & CHANG 9. KRAUS & WEISERT 10. MIURA & ASSOCIATES 11. WELLS, ST. JOHN PS 12. Wilson Sonsini Goodrich & Rosati 13. Pope, Shamsie &Dooley, LLP 14. DIMOCK STRATTON LLP 15. BRINKMAN PORTILLO, PC 16. TOTAL PROFESSIONALS(MOR-1) $ MOR-9 Revised 07/01/98 * Includes $1357.05 per month reimbursement for self paid health insurance EXHIBIT A - Other Accrued Expenses as of February 28,2013 CREDITOR’S NAME, MAILING ADDRESS INCLUDING ZIP CODE AND AN ACCOUNT NUMBER DESCRIPTION OF LIABILITY Post Petition Liability AT&T P.O.Box 5091 Carol Stream, IL 60197 Account # 6289934 &999816216 Telecommunications GemCap Lending I, LLC 24955 Pacific Coast Highway 3 A202 Malibu, CA 90265 Account #NA DIP Financing - Accrued fees JOHN R. AMES, CTA DALLAS COUNTY TAX OFFICE P.O. BOX 139066 DALLAS, TX 75313 Account # 99100503135000000 Property tax MARY MCGUFFEY CITY OF COPPELL P.O. BOX 9478 COPPELL, TX 75019 Account #99100503135000000 Property tax METAL CONVERSION TECH. LLC 1 E.PORTER STREET CARTERSVILLE, GA 30120 Account # NA Disposal of hazardous material MICHELE W. SHAFE CLARK COUNTY ASSESSOR 12500 S. GRAND CENTRAL PARKWAY, 2ND FLOOR LAS VEGAS, NV 89155 Account # 03177499 Property tax Office of the US Trustee 903 San Jacinto Blvd #230 Austin , TX 78701 Case # 12-11580 Bankruptcy administration ROUND ROCK TAX OFFICE TAX ASSESSOR COLLECTOR 1 ROUND ROCK, TX 78681 Account # P1947040393823 Property tax Kuehne+Nagel P.O.Box 894095 Los Angeles, CA 90189 Account # 6700981 Freight Shipping and Duties- USA Paul Krueger 2 BELMONT, CA 94002 Account # N/A Expense report reimbursement WILLIAMSON COUNTY TAX OFFICE GEORGETOWN, TX 78626 Account # P468793 Property tax Tianjin Lishen Battery Joint- 6 Lanyuan Road Huayuan Hi-Tech Industry Park, Tianjin 300384, PR China Account # Valence Energy Legal fees due 7/31/2014 Total EXHIBIT A - Received but not Invoiced as of February 28,2013 CREDITOR’S NAME, MAILING ADDRESS INCLUDING ZIP CODE AND ACCOUNT NUMBER DESCRIPTION OF LIABILITY Post-Petition Pre-Petition INTERTEK TESTING SERVICES NA, INC, 1, SUITE 400 PLANO, TX 75074 Account # 99411 Testing services OMNI TS TECHNOLOGY SOLUTIONS, 1200 10104-103 AVENUE EDMONTON, AB T5J OH8 CANADA Account # N/A Software VALENCE SIP BUILDING #48, DONGJING INDUSTRIAL AREA SUZHOU, CHINA 215123 Account # N/A Demo and Evaluation units MOUSER ELECTRONICS P.O. BOX 99319 FORT WORTH, TX 76199 Account #1709746 Components and Parts MCMASTER-CARR P. O. BOX 7690 CHICAGO, IL 60680-769 Account # MISC. PARTS EVRAZ STRATCOR, INC. P.O. BOX 3027 HICKSVILLE, NY 11802 Account # N/A Components and Parts BLUEPRINT TECHNOLOGIES 7,M SYUTE 500 AUSTIN, TX 78752 Account # N/A Telecommunications ULINE 2200 S. LAKESIDE DRIVE WAUKEGAN, IL 60085 Account # 569258 Product packaging Total General Ledger Accruals for Estimated Expenses as of February 28,2013 Ledger account Account name Post-Petition Pre-Petition Closing Balance Current portion - Deferred rent Garnishments payable Payroll clearing Accrued vacation Medical insurance payable -535.96 401(k) payable Bonus payable SAR liability Extended warranty reserve Customer deposits Reserve for customer rebates Deferred rent Total Warranty Reserve Dividends Payable Grand Total MOR-7 EXHIBIT B - Other Cash Receipts February 2013 Date Subsidiary/Company Description Amount Interest Earned: 2/7/2013 Silicon Valley Bank Interest earned on CD deposit account held at Silicon Valley Bank 2/1/2013 Silicon Valley Bank Interest paid on Silicon Valley Bank Investment account Transfer Between Accounts: 2/28/2013 Fortis Bank, Belgium Transfer of VAT Receivable into Fortis Bank Account, Belgium Vendor Refund: 2/4/2013 Silicon Valley Bank Broadridge Vendor Refund-Termination of Services MOR-7 EXHIBIT C - Other Cash DisbursementsFebruary 2013 Payments to Subsidiaries or Payments on Behalf of Subsidiaries Date Subsidiary/Company Description Amount 2/1/2013 VALENCE (SIP) - VET Wire Transfer sent to Valence VET for purchase of finished goods 2/20/2013 VALENCE (SIP) - VET Wire Transfer sent to Valence VET for purchase of finished goods 2/19/2013 Pay Check Limited Transfer to Pay Check LTD, foreign payroll processing company for payment of foreign subsidiary (Valence Technology Cayman Islands, Inc) employee wages & taxes Foreign Exchange Adjustment 2/28/2013 Fortis Bank, Belgium End of Month Foreign Exchange Adjustment Customer Payments Remitted to GemCap for Payment on Loan Date Subsidiary/Company Description Amount 2/28/2013 GemCap Lending I, LLC Accounts Receivable payments transferred to GemCap DIP Lender Cure Payments Remitted Date Subsidiary/Company Description Amount 9/17/2012 Kuehne+Nagel Logistics, NV 1st Weekly Cure Payment 9/25/2012 Kuehne+Nagel Logistics, NV 2nd Weekly Cure Payment 9/17/2012 Kuehne + Nagel, Inc. 1st Weekly Cure Payment 9/26/2012 Kuehne + Nagel, Inc. 2nd Weekly Cure Payment Total September Payments: 10/5/2012 KUEHNE & NAGEL LOGISTICS NV 3rd Weekly Cure Payment 10/12/2012 KUEHNE & NAGEL LOGISTICS NV 4th Weekly Cure Payment 10/22/2012 KUEHNE & NAGEL LOGISTICS NV 5th Weekly Cure Payment 10/25/2012 KUEHNE & NAGEL LOGISTICS NV 6th Weekly Cure Payment 10/31/2012 KUEHNE & NAGEL LOGISTICS NV 7th Weekly Cure Payment 10/5/2012 KUEHNE & NAGEL, INC. 3rd Weekly Cure Payment 10/12/2012 KUEHNE & NAGEL, INC. 4th Weekly Cure Payment 10/22/2012 KUEHNE & NAGEL, INC. 5th Weekly Cure Payment 10/25/2012 KUEHNE & NAGEL, INC. 6th Weekly Cure Payment 10/31/2012 KUEHNE & NAGEL, INC. 7th Weekly Cure Payment Total October Payments: 11/8/2012 KUEHNE & NAGEL LOGISTICS NV 8th Weekly Cure Payment 11/16/2012 KUEHNE & NAGEL LOGISTICS NV 9th Weekly Cure Payment 11/20/2012 KUEHNE & NAGEL LOGISTICS NV 10th Weekly Cure Payment-Final 11/8/2012 KUEHNE & NAGEL, INC. 8th Weekly Cure Payment 11/16/2012 KUEHNE & NAGEL, INC. 9th Weekly Cure Payment-Final 11/13/2012 TIANJIN LISHEN BATTERY 1st-3rd Monthly Cure Payment 11/29/2012 TIANJIN LISHEN BATTERY 4th Monthly Cure Payment Total November Payments: 12/31/2012 TIANJIN LISHEN BATTERY 5th Monthly Cure Payment Total DecemberPayments: 1/30/2013 TIANJIN LISHEN BATTERY 6th Monthly Cure Payment Total JanuaryPayments: 2/27/2013 TIANJIN LISHEN BATTERY 7th Monthly Cure Payment Total FebruaryPayments: Grand Total All Other February 2013 Cash Disbursements: MOR-7 EXHIBIT D - Other Reorganization Expenses February 2013 Date Vendor Description Amount 2/7/2013 GemCap Lending I, LLC Interest and Fees 2/14/2013 GemCap Lending I, LLC Reimbursement to GemCap for legal fees
